DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
•    The office action is being examined in response to the initial application
      filed 29 August 2019.
•    Claims 1-20 are pending and have been examined.
•    This action is the First NON-FINAL action on the merits.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 1-3, 10, 12, 16-17 and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
5.	Claims 1-3, 10, 12, 16-17 and 20 each contain the claimed phrase “lifespan mode” without sufficient explanation or definition for the claim of how “the different lifespan modes determines a different expiration date”.
6.	The Applicant’s Specification, ¶ [0007] recites, “The system may include a lifespan mode that is part of the account data.  The lifespan mode may determine the expiration date.  The lifespan mode may be selected from at least two different lifespan modes.  Each of the different lifespan modes may determine a different expiration date”.
7. 	Further, the Applicant’s Specification, ¶ [0022] repeats two of the above recitations of the claimed “lifespan mode” regarding “account data” and “determining the expiration date”, also without any explanation or definition of how the claimed “lifespan mode may determine the expiration date”.
8.	The Applicant’s Specification, ¶ [0023] further recites, “The lifespan mode may be selected from at least two different lifespan modes. Each of the different lifespan modes may determine a different expiration date. For example, the different lifespan modes may include a standard lifespan mode and a shortened lifespan mode. The standard mode may be associated with a conventional, or other suitable non-shortened, expiration, e.g., four years from initiation of the account and/or the instrument. The shortened mode may be associated with a shortened expiration. For example, the shortened expiration may be one month, three months, six months, eight months, one year, two years, or any other suitable expiration timeframe for a shortened lifespan mode”.  Indeed, none of these recitations provide any explanation or definition of how the claimed “lifespan mode may determine the expiration date”.
9.	In total, the Applicant’s Specification recites the phrase “lifespan mode” a total of 70 times throughout the written description.  None of these recitations provide any form of explanation or definition for how the claimed “lifespan mode may determine the expiration date”.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1-3, 10, 12, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. lifespan mode” in claims 1-3, 10, 12, 16-17 and 20 is used by the claim to mean “may determine the expiration date” while the accepted meaning is “how long an organism or component of a machine may last in terms of a linear time scale”.  The phrase is indefinite because the specification does not clearly redefine the term.  
13.	For the purposes of examination, the claimed phrase “lifespan mode” will be interpreted as meaning that the expiration date for a credit or debit card is a variable or selectable parameter by the user of the card at the time of application for the transaction instrument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more.
Analysis:
Step 1: Claims 1-20 are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-11 are directed to a machine (system), Claims 12-15 are directed to a process (method) and Claims 16-20 are directed to a product of manufacture (payment instrument).  The answer is YES.

Step 2A:  Claims 1-20 recite a system, method and a product directed to the abstract idea to “reduce the risk of a coercive third party executing unauthorized transactions”, (Spec ¶ [0015]).  Further, in support of this abstract idea, (Spec ¶ [0028]) recites, “The factors may indicate a threshold level of risk of transactional coercion. Selection of the set of predetermined factors may leverage a machine-learning (ML)-based analysis to determine factors that indicate a threshold level of risk of transactional coercion”.  Thus, transaction fraud prevention and risk management, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 12, as representative, recites, “receiving, a request to initiate an account”, “generating and storing, account data”, “selecting a lifespan mode that is included in the account data”, “configuring, the account to be operable to initiate a transaction” and “triggering an extension of the expiration date”.  The steps represent a series of instructions for identifying and management of fraudulent transactions.  These steps contribute to “risk management” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “computer device” (processor) configured for executing instructions, and a “central server” (memory) configured to generate and store account data associated with a transactional account.  
The memory is recited at a high level of generality (i.e. memory for storing account data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting The central server may include a processor and a memory. The memory may be non-transitory. The system may include computer code (i.e., computer executable instructions). The code may be stored in the memory. The code may be configured to run on the processor. Running the code on the processor may implement some or all of the system elements and method steps”.
Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “receiving, a request to initiate an account”, “generating and storing, account data”, “selecting a lifespan mode that is included in the account data”, “configuring, the account to be operable to initiate a transaction” and “triggering an extension of the expiration date”. are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 12 and 16 otherwise styled as a machine or product of manufacture, for example, are subject to the same analysis.  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 12 and 16.   Furthermore, the dependent claims 2-11, 13-15 and 17-20 do not resolve the issues raised in the independent claims.  Claims 2-11, 13-15 and 17-20 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 2-11, 13-15 and 17-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 12 and 16.  Thus claims 1-20 are not patent eligible     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Publication No. 20140032409 A1 to Rosano, (hereinafter referred to as Rosano), in view of US PG Publication No. 20170124641 A9 from Stone et al., (hereinafter referred to as Stone).

As per Claim 1, Rosano teaches;
A digital transactional system with built-in coercion protection, said system comprising: 

a central server comprising a processor and a memory; (see at least Rosano, Fig 2, Items 1202 and 1206, Fig. 3, Items 1302, 1304, 1306, 1308 and 1310, Fig. 5, Items 1580 and 1585, ¶¶ [0052], “Server computer device 1575 includes a processor 1580 for executing instructions. Instructions may be stored in a memory area 1585, for example. 

the central server configured to generate and store account data associated with a transactional account, said account data   comprising an account number and an expiration date; (see at least Rosano, ¶¶ [0035], “The payment card information used by the merchant may include the cardholder's name as it appears on the payment card, a billing address, an account number or card number of the payment card, and/or an expiration date of the payment card”, and [0040], “payment card information including account numbers, payment card numbers, expiration dates, and account statuses, such as whether the account is open or closed, is stored within database”).

a transactional instrument associated with the account, said instrument operable to initiate a transaction that is executed by the account; (see at least Rosano, ¶¶ [0030], “The account may be debited or charged through the use of a debit card, a credit card, or another type of transaction card, as described herein”, and [0038], “Financial transaction cards, or payment cards, may refer to credit cards, debit cards, and prepaid cards. These cards may all be used as a method of payment for performing a transaction, such as a recurring transaction. As described herein, the term "financial transaction card" or "payment card" includes cards such as credit cards, debit cards, and prepaid cards”).	
		
a renewal mechanism, said renewal mechanism that is configured to, in response to a predetermined action that is executed prior to the expiration date, trigger an extension of the expiration date; (see at least Rosano, ¶¶ [0036], “At some point after the cardholder establishes 1102 the account-on-file relationship with the merchant, an issuing bank, or issuer, sends 1104 the cardholder a replacement payment card or may change one or more piece of payment card information, such as the expiration date”, [0066], “the payment network server system 1202 then determines 1710 if the denial indicator corresponds with an expired payment card or incorrect expiration date. In the exemplary embodiment, the denial indicator corresponds with an expired payment card or incorrect expiration date when the denial 

Further, Rosano discloses the details of how “At some point after the cardholder establishes 1102 the account-on-file relationship with the merchant, an issuing bank, or issuer, sends 1104 the cardholder a replacement payment card or may change one or more piece of payment card information, such as the expiration date.”, (see at least Rosano, ¶ [0036]).  However, Rosano does not specifically disclose determining a different expiration date from a plurality of options.  In the same field of endeavor, Stone teaches; 

a lifespan mode that is part of the account data, wherein said lifespan mode determines the expiration date, and said lifespan mode is selected from at least two different lifespan modes, and each of the different lifespan modes determines a different expiration date; (see at least Stone, Fig, 4, Item 409, Fig, 7, Items 701 and 714, ¶¶ [0053], “the administrator is given an option to enter additional information to limit the use of the virtual credit card 409. Such limitations may include setting an expiration date, limiting the number of transactions the virtual credit card may be used for, limiting the use of the virtual credit card to a specific purchase order or invoice number and so forth”, and [0055], “the administrator may leave the virtual credit card as is or change certain 
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Rosano to incorporate the teachings of Stone which provides the cardholder (administrator) has selectable options for establishing a credit card which includes the expiration date; (see at least Stone, ¶ [0053]; “the administrator is given an option to enter additional information to limit the use of the virtual credit card 409. Such limitations may include setting an expiration date, limiting the number of transactions the virtual credit card may be used for, limiting the use of the virtual credit card to a specific purchase order or invoice number and so forth.”).

As per Claim 2, Stone further teaches;

wherein one of the different lifespan modes is a default lifespan mode that, absent another selection, is automatically selected as the lifespan mode, and another one of the different lifespan modes is a safety lifespan mode that is selected as the lifespan mode via an opt-in selection; (see at least Stone, Fig, 4, Item 409, Fig, 7, Items 701 and 714, Fig. 8, Item 802 and ¶ [0061], “Then, an instant virtual credit is created using default information stored in the settings 802 for the transaction to be performed or for the recipient selected by the administrator”).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Rosano to incorporate the teachings of Stone which provides the cardholder (administrator) has selectable options for establishing a credit card which includes the expiration date; (see at least Stone, ¶ [0053]; “the administrator is given an option to enter additional information to limit the use of the virtual credit card 409. Such limitations may include setting an expiration date, limiting the number of transactions the virtual credit card may be used for, limiting the use of the virtual credit card to a specific purchase order or invoice number and so forth.”).

As per Claim 3, Rosano teaches;

wherein the expiration date determined by the safety lifespan  mode is earlier than the expiration date determined by the default lifespan mode; (see at least Stone, Fig, 4, Item 409, Fig, 7, Items 701 and 714, Fig. 8, Item 802, ¶¶ [0053], [0055] and [0061]). 

As per Claim 4, Rosano teaches;

wherein the opt-in selection reflects a manual selection by an account user, said manual selection that occurs when the account user applies for the account; (see at least Stone, Fig, 4, Items 401 and 410, Fig. 6, 

As per Claim 7, Rosano teaches;

wherein the predetermined action comprises receipt of an authorized request via telephone, email, and/or an online portal; (see at least Rosano, ¶¶ [0038], “Also included are virtual wallets.  A "payment card account identifier" as used herein is, for example, an account number or any other number, character, symbol, item, or sequence thereof that identifies an account associated with a payment card”, [0065], “the information is pushed to the acquirer electronically, such as through email, fax, short message service (SMS), telephonic voice message, or other electronic messaging means”, [0081], “When a cardholder 2022 tenders payment for a purchase with a payment account card (also known as a financial transaction card), merchant 2024 requests  authorization from acquirer 2026 for the amount of the purchase. The request may be performed over the telephone, but is usually performed through the use 

As per Claim 8, Rosano teaches;

further comprising a safety lock mechanism, wherein the account is prevented from executing a transaction unless a predetermined authentication is achieved; (see at least Rosano, ¶¶ [0065], “the information is presented to the acquirer 1322 by payment network server system 1202 upon the acquirer 1322 successfully authenticating to server system 1202. For example, acquirer 1322 authenticates to payment network server system 1202 through a website operated by web server 1304. Upon successful authentication, web server 1304 presents the above-discussed transaction identifying information, in addition to the updated payment card information, on a webpage”, and [0117], “If the later payment card expiration date is delivered only to the 

NOTE:  Claims 14 and 19 are substantially similar to Claim 8 and as such, these claim limitations are treated in the same manner with regard to the Claim 8 prior art rejection.

As per Claim 9, Stone teaches;

wherein the predetermined authentication comprises biometric authentication and/or entry of a predetermined passcode, personal identification number (PIN), and/or social security number (SSN); (see at least Stone, Fig, 3, Items 302, 305 and 306, Fig, 12, “Enter PIN”, ¶¶ [0052], “the administrator enters a PIN into the electronic device 302.  If the PIN is not verified to be correct by the card issuer 303 then access to the account holder's account is denied 304.  If the PIN is verified to be correct by the card issuer 305 then access to the account holder's account is allowed”, and [0065], “In FIG. 12, a front view of an electronic device displaying a user login screen requiring a PIN of the present invention is illustrated, which is self-explanatory when viewed in conjunction with the description of the method and system described herein”).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Rosano to incorporate the 

As per Claim 10, Rosano teaches;

an abort mechanism, wherein, in response to receipt of a predetermined signal, the account is aborted and/or the selected lifespan mode is toggled to another lifespan mode; (see at least Rosano, ¶¶ [0032], “if a card-not-present account-on-file authorization request message from a merchant is denied by an issuer, certain systems and methods according to the present invention facilitate detecting why the authorization request was denied. If the denial pertains to outdated payment card  information included in the authorization request message, for example, due to a change in payment card status and/or the issuance of a new payment card to the cardholder from the issuing bank, certain systems and methods according to the present invention facilitate sending updated payment card information to the acquirer, to then be communicated to the merchant”, [0036], “when the merchant attempts to charge the cardholder using the payment card information stored by the merchant, the 

As per Claim 11, Rosano teaches;

wherein the account is a credit card account or a checking account; (see at least Rosano, ¶¶ [0030], “The account may be debited or charged through the use of a debit card, a credit card, or another type of transaction card, as described herein”, and [0038], “Financial transaction cards, or payment cards, may refer to credit cards, debit cards, and prepaid cards. These cards may all be used as a method of payment for performing a transaction, such as a recurring transaction. As described herein, the term "financial transaction card" or "payment card" includes cards such as credit cards, debit cards, and prepaid cards”).

NOTE:  Claim 15 is substantially similar to Claim 11 and as such, these claim limitations are treated in the same manner with regard to the Claim 11 prior art rejection.

As per Claim 12, Rosano teaches;

receiving, at a central server, a request to initiate an account, said central server comprising a processor and a memory, and said account operable to execute a transaction; (see at least Rosano, Fig 2, Item 1202, Fig. 3, Item 1202, ¶¶ [0032], “the payment network server generates and transmits a subsequent authorization request message to the issuer on behalf of the merchant, without the merchant or acquirer taking steps to initiate a subsequent transaction with the updated payment card information.  The subsequent 

generating and storing, at the central server, account data, said account data comprising an account number and an expiration date; (see at least Rosano, ¶¶ [0035], “The payment card information used by the merchant may include the cardholder's name as it appears on the payment card, a billing 

configuring the account to be operable to initiate a transaction; (see at least Rosano, Fig. 6, Item 1608, ¶¶ [0006], “The payment network server is further configured to receive an authorization response message, the authorization response message received from an issuer, the authorization response including a denial indicator indicating that the transaction has been denied. The payment network server is further configured to query the payment database to determine whether the payment database includes updated payment card information associated with the payment card account identifier associated with the transaction” and [0033], “creating an authentication request message that includes payment card information stored by a merchant and transmitting the authorization request from an acquirer to a computer device coupled to a database).

triggering, in response to a predetermined action that is executed prior to the expiration date, an extension of the expiration date; (see at least Rosano, ¶¶ [0066], “the payment network server system 1202 then determines 1710 if the denial indicator corresponds with an expired payment card or 

Further, Rosano discloses the details of how “At some point after the cardholder establishes 1102 the account-on-file relationship with the merchant, an issuing bank, or issuer, sends 1104 the cardholder a replacement payment card or may change one or more piece of payment card information, such as the expiration date.”, (see at least Rosano, ¶ [0036]).  However, Rosano does not specifically disclose determining a different expiration date from a plurality of options.  In the same field of endeavor, Stone teaches; 

selecting a lifespan mode that is included in the account data, wherein: said lifespan mode determines the expiration date; (see at least Stone, Fig, 4, Item 409, Fig, 7, Items 701 and 714, ¶¶ [0053], “First, the administrator selects an option to create a virtual credit card 401 (as shown in FIG. 3). Then, the administrator enters a dollar amount 402. Next, the administrator may select an option to make the dollar amount to be a limit 403 that may be charged using the account number that is unique to the virtual credit card being created”, and [0055], “the administrator may leave the virtual credit card as is or change certain parameters of the virtual credit card 604, such as expiration date, charge limit, industries wherein the card may be used with and so forth”).

said lifespan mode is selected from at least two different lifespan modes, wherein one of the different lifespan modes is a default lifespan mode that, absent another selection, is automatically selected as the lifespan mode, and another one of the different lifespan modes is a safety lifespan mode that is selected as the lifespan mode via an opt-in selection; (see at least Stone, Fig, 4, Item 409, Fig, 7, Items 701 and 714, ¶¶ [0053], “First, the administrator selects an option to create a virtual credit card 401 (as shown in FIG. 3). Then, the administrator enters a dollar amount 402. Next, the administrator may select an option to make the dollar amount to be a limit 403 that may be charged using the account number that is unique to the virtual credit card being created”, and [0055], “the administrator may leave the virtual credit card as is or change certain parameters of the virtual credit card 604, such as expiration date, charge limit, industries wherein the card may be used with and so forth”).

each of the different lifespan modes determine a different expiration date, wherein the expiration date determined by the safety lifespan mode is earlier than the expiration date determined by the default lifespan mode; (see at least Stone, Fig, 4, Item 409, Fig, 7, Items 701 and 714, ¶¶ [0053], “First, the administrator selects an option to create a virtual credit card 401 (as shown in FIG. 3). Then, the administrator enters a dollar amount 402. Next, the administrator may select an option to make the dollar amount to be a limit 403 that may be charged using the account number that is unique to the virtual credit 
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Rosano to incorporate the teachings of Stone which provides the cardholder (administrator) has selectable options for establishing a credit card which includes the expiration date; (see at least Stone, ¶ [0053]; “the administrator is given an option to enter additional information to limit the use of the virtual credit card 409. Such limitations may include setting an expiration date, limiting the number of transactions the virtual credit card may be used for, limiting the use of the virtual credit card to a specific purchase order or invoice number and so forth.”).

NOTE:  Claim 17 is substantially similar to Claim 12 and as such, these claim limitations are treated in the same manner with regard to the Claim 12 prior art rejection.

As per Claim 13, Stone teaches;

manually, as part of the request to initiate the account; (see at least Stone, Fig, 4, Items 401 and 410, Fig. 6, Item 601, Fig, 7, Items 701 and 714, ¶¶ [0053], “the administrator is given an option to enter additional information to limit 

automatically, based on a set of predetermined factors, said factors that indicate a threshold level of risk of transactional coercion; (see at least Stone, ¶¶ [0060], “the administrator enters a dollar amount 718. This information will then automatically be populated when the administrator creates a virtual credit card for a recipient, as illustrated in FIG. 4”, and [0082], “the user enters each recipient's contact information either manually or by importing from a pre-populated contact list on the electronic device, which may be an email address or telephone number, as illustrated in FIG. 29b”).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Rosano to incorporate the teachings of Stone which provides the cardholder (administrator) has selectable options for establishing a credit card which includes the expiration date; (see at least Stone, ¶ [0053]; “the administrator is given an option to enter additional information to limit the use of the virtual credit card 409. Such limitations may include setting an expiration 

NOTE:  Claim 18 is substantially similar to Claim 13 and as such, these claim limitations are treated in the same manner with regard to the Claim 13 prior art rejection.

As per Claim 16, Stone teaches;

wherein the expiration date determined by the safety lifespan mode creates a six-month lifespan for the account; (see at least Stone, Fig, 24, (selectable number of months to expiration), ¶ [0042], “FIG. 24 is a front view of an electronic device displaying options for viewing and changing instant virtual credit card settings of the present invention”).

NOTE:  Claim 20 is substantially similar to Claim 16 and as such, these claim limitations are treated in the same manner with regard to the Claim 16 prior art rejection.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosano and Stone, in view of PG Publication No. 20200134660 A1 from Kadaster et al., (hereinafter referred to as Kadaster).

As per Claim 5, neither Rosano nor Stone explicitly teach, however Kadaster teaches;

wherein the opt-in selection is performed automatically, based on a set of predetermined factors, by the system, said factors that indicate a threshold level of risk of transactional coercion; (see at least Kadaster, ¶¶ [0049], “The secure ledger or record may include one or more smart contracts, which are embedded computer programs that contain rules, algorithms, or processes that automatically run based on the information that is received and/or recorded into the secure ledger or record.  In some aspects, when information is received by the secure ledger or record, the information may be automatically utilized as input into one or more other processes or computations”, and [0075], “The assessment may indicate whether the party is non-fraudulently enrolled in the loyalty program (e.g., may indicate that the party is enrolled in the loyalty program, and/or may indicate that a risk of fraud is below a predetermined threshold). The platform provider 100 may record the assessment for the party in the secure ledger) . . . determining the assessment for the party using the enrollment information comprises determining a probability that the party is fraudulently enrolled in the loyalty program (e.g., by determining that the risk of fraud is below a predetermined threshold). In some examples, the assessment includes reason codes indicating significant factors that affected the assessment, and the platform provider is configured to provide the reason codes to the enterprise network”).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Rosano and Stone to incorporate the teachings of Kadaster which provides the feature of comparing and matching biometric samples of a plurality of uses; (see at least Kadaster, ABSTRACT; “The platform provider is configured to validate and record the information in a secure ledger. The platform provider is further configured to, based on the information, identify incentives, advertisements, or other communications to provide a customer, deliver incentives, advertisements, or other communications to a customer, . . . ”).

As per Claim 6, Kadaster further teaches;

a pattern of social media activity that indicates a likelihood of an account user being in an abusive relationship; (see at least Kadaster, ¶¶ [0025], “each enterprise network configured to independently communicate information to the platform provider; receiving, at the platform provider, information regarding customer behavior, the information including social media activity, articles and/or advertisements viewed, webpages visited, apps downloaded or used, goods or services viewed or purchased, location, places visited, demographics, or a combination thereof; assessing a probability, based on the information, that showing a targeted advertisement or other commm1ication to a customer will result in the customer taking a predetermined action”, [0086], “the platform provider 100 collects information about customers 

a pattern of financial activity that indicates a likelihood of the account user being subjected to coercive transactions; (see at least Kadaster, ¶¶ [0071], “The platform provider 100 uses the information recorded in the secure ledger or record provided by each of the enterprise networks 101 in the common network 1000 to assess risk or generate an assessment of risk, monitor fraud or suspicious activity, make credit decisions, or take other actions . . . the term "fraud" or "fraudulent" may include the factors that amount to the legal definition of "fraud." In some examples, the term "fraud" or "fraudulent" may 

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Rosano and Stone to incorporate the teachings of Kadaster which provides the feature of comparing and matching biometric samples of a plurality of uses; (see at least Kadaster, ABSTRACT; “The platform provider is configured to validate and record the information in a secure ledger. The platform provider is further configured to, based on the information, identify incentives, advertisements, or other communications to provide a customer, deliver incentives, advertisements, or other communications to a customer, . . . ”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laracey (US 20160217448 A1) discloses Systems, methods and apparatus for conducting payment transactions are provided. Pursuant to some embodiments, the payment transactions may be conducted between a consumer operating a mobile device and a merchant. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        /Mike Anderson/Supervisory Patent Examiner, Art Unit 3698